       Case 3:19-cv-00724-MMD-CLB Document 62 Filed 04/22/21 Page 1 of 1




1                                 UNITED STATES DISTRICT COURT

2                                        DISTRICT OF NEVADA

3      ALICE WIELAND,
4                                                          3:19-CV-0724-MMD-CLB
                                       Plaintiff,
5         v.
                                                           ORDER
6      BOARD OF REGENTS OF THE
       NEVADA SYSTEM OF HIGHER
7
       EDUCATION,
8
                                  Defendant.
9

10          The court has reviewed the notice of discovery dispute filed by the plaintiff (ECF No.

11   59) and defendant’s response (ECF No. 61). According to Defendant’s Responses, it

12   appears Plaintiff’s Notice includes a discovery issue that Defendant believed was not an

13   issue or had been previously resolved. In addition, Defendant describes issues related to

14   the discovery requests detailed in Plaintiff’s Notice that relate to confidentiality and/or privacy

15   concerns involving third parties. Based on these issues, the court orders full briefing on

16   Plaintiff’s Notice. Therefore, Plaintiff shall file the motion to compel on or before May 6, 2021.

17   Defendant shall have until May 20, 2021 to file an opposition, and a reply shall be due on

18   May 27, 2021.

19

20           April 22, 2021
     DATED: __________________

21

22                                                  ______________________________________
                                                    UNITED STATES MAGISTRATE JUDGE
23

24

25

26
27

28

                                                       1
